DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelloniemi et al (US 20100266136 A1).

With respect to claim 1, Kelloniemi discloses a method for calibrating an in-ear headphone comprising: 
generating, by an integrated circuit (#19), a first sound signal and playing by a driver (#5), the first sound signal when the in-ear headphone is placed within an ear canal of a user (#33)(fig.3 #61; Par.[0062] loudspeaker #5 provides a first acoustic signal #15 as an output to a user’s ear canal);
receiving a reflected sound signal at a first microphone (fig.3 #63; Par.[0064] microphone #7 receives the first acoustic as a reflected signal #17 from the ear canal); 
generating, by the integrated circuit, a frequency response based on the reflected sound signal (fig.3 #67; Par.[0066] controller #19 uses the reflected sound signal to determine a frequency response of the system that includes the ear and the apparatus); 
generating, by the integrated circuit, a user ear drum response based on the frequency response (Par.[0066] the determined frequency response includes a response unique to the ear drum of the user); 
generating, by the integrated circuit, a second sound signal (Par.[0056] controller #19 receives a signal #57 from an audio apparatus and generates a second sound signal #51); 
modifying, by the integrated circuit, the second sound signal based on the user ear drum response; and playing by the driver the modified second sound signal (fig.3 #75; Par.[0073] filter #18 modifies the second signal #51 according to determined frequency response and plays the modified signal to the user via driver #5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelloniemi et al (US 20100266136 A1).

With respect to claim 2, Kelloniemi discloses the method of claim 1, wherein the first sound signal generated by the integrated circuit is a sequence of known frequencies (Par.[0062]), however does not disclose expressly wherein the sound is a logarithmic sweep.
Official Notice is taken that using a logarithmic sweep of frequencies in a sound test signal is a well-known practice in the art and it would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use a logarithmic sweep as the first sound reference signal of Kelloniemi.  The motivation for using a logarithmic sweep would have been to use a known method of testing an acoustic response at a plurality of frequencies. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelloniemi et al (US 20100266136 A1) in view of Rauschmayer (US 20190191236 A1).

With respect to claim 3, Kelloniemi discloses the method of claim 1, wherein generating, by the integrated circuit, the user's ear drum response further comprises: determining a length of the ear canal of the user (Par.[0067]); however does not disclose expressly wherein the length is determined from a first minimum of the frequency response; and estimating a damping coefficient of the ear canal of the user.
Rauschmayer discloses a method of compensating earbud audio signals for the acoustic dimensions of a user’s ear, including determining a length of the user’s ear canal from a first minimum of a frequency response (Par.[0031]) and estimating a damping coefficient of the user’s ear canal (Par.[0051] the determined length of the ear canal may be used to model an attenuation constant “damping coefficient” of the ear canal).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to model an acoustic attenuation of the ear canal as performed by Raushmayer, in the invention of Kelloniemi.  The motivation for doing so would have been to compensate for the natural acoustic dampening provided by lengths of different user’s ears. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelloniemi et al (US 20100266136 A1) in view of McGregor et al (US 20170289328 A1).

With respect to claim 5, Kelloniemi discloses the method of claim 1, however does not disclose expressly further comprising applying a microphone equalizer to the first microphone, wherein the first microphone is coupled to a nozzle, and the microphone equalizer is based on a comparison between: a frequency response received by the first microphone attached to the nozzle; and a frequency response received directly by the first microphone without the attached nozzle.
McGregor discloses applying a microphone equalizer, wherein a first microphone is coupled to a nozzle, and the microphone equalizer is based on a comparison between: a frequency response received by the first microphone attached to the nozzle; and a frequency response received directly by the first microphone without the attached nozzle (Par.[0052-0057] microphone #560 detects a test audio tone from speaker #530 to determine a type of ear tip model, dependent upon the type of ear tip model “open”, “closed”, or “partially closed” the equalizer settings are adjusted accordingly, Par.[0022-0027]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use an equalizer in the headphone of Kelloniemi that is dependent upon the type of nozzle of the headphone as performed by the equalizer of McGregor.  The motivation for doing so would have been to compensate for the type of, or presence of nozzle that acoustically affects the frequency response of the headphone.

Claims 11-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelloniemi et al (US 20100266136 A1) in view of Yu et al (US 20210345033 A1).

With respect to claim 11, Kelloniemi discloses an in-ear headphone comprising: a housing comprising a body portion (fig.4 #3) and a nozzle portion (fig.4 tip of housing #3); a driver (fig.4 #5) within the housing; a first microphone (fig.4 #7) within the housing; a second microphone (fig.4 #9) opposite the first microphone within the housing; and 
an integrated circuit (fig.4 #19) coupled to the first microphone, the second microphone and the driver (Par.[0034]), the integrated circuit operable to perform steps comprising: 
generating a first sound signal; playing the first sound signal by the driver when the in-ear headphone is placed within an ear canal of a user (fig.3 #61; Par.[0062] loudspeaker #5 provides a first acoustic signal #15 as an output to a user’s ear canal); 
receiving a reflected sound signal at the first microphone (fig.3 #63; Par.[0064] microphone #7 receives the first acoustic as a reflected signal #17 from the ear canal); 
generating a frequency response based on the reflected sound signal (fig.3 #67; Par.[0066] controller #19 uses the reflected sound signal to determine a frequency response of the system that includes the ear and the apparatus); 
generating a user ear drum response based on the frequency response (Par.[0066] the determined frequency response includes a response unique to the ear drum of the user);
generating a second sound signal (Par.[0056] controller #19 receives a signal #57 from an audio apparatus and generates a second sound signal #51); 
modifying the second sound signal based on the user ear drum response; and playing the modified second sound signal by the driver (fig.3 #75; Par.[0073] filter #18 modifies the second signal #51 according to determined frequency response and plays the modified signal to the user via driver #5).
Kelloniemi does not disclose expressly wherein the nozzle portion comprises an aperture therein.
Yu discloses an in-ear headphone comprising a body portion (fig.3 #301,302,303), a nozzle portion (fig.2 #304), a driver (fig.5 #340), a first microphone (fig.5 #363) within the housing, and a second microphone (fig.3 #361)  within the housing, wherein the nozzle portion comprises an aperture therein (Par.[0032-0033] nozzle forms audio path #304 for output of sound via an aperture towards a user’s ear).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the structure of the in-ear headphone of Yu, as the in-ear headphone of Kelloniemi.  The motivation for doing so would have been to use a sufficient structure of an in-ear headphone to perform the functions of Kelloniemi. 

With respect to claim 12, Kelloniemi discloses the in-ear headphone of claim 11, however does not disclose expressly further comprising: a first connecting canal  affixed to the aperture and the driver; and a second connecting canal comprising a first end affixed to the first microphone and a second end affixed to the first connecting canal at a curve.
Yu discloses wherein the in-ear headphone structure comprises a first connecting canal (fig.5 #304a) affixed to the aperture and the driver (fig.5 #340); and a second connecting canal (fig.5 #304b) comprising a first end affixed to the first microphone (fig.5 #363) and a second end affixed to the first connecting canal at a curve (Par.[0045]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the structure of the in-ear headphone of Yu, as the in-ear headphone of Kelloniemi.  The motivation for doing so would have been to use a sufficient structure of an in-ear headphone to perform the functions of Kelloniemi. 
	
With respect to claim 13, Kelloniemi discloses the in-ear headphone of claim 12, however does not disclose expressly wherein a cross-sectional area of the second connecting canal is substantially smaller than a cross-sectional area of the first connecting canal.
Yu discloses wherein a cross-sectional area of the second connecting canal (#304b) is substantially smaller than a cross-sectional area of the first connecting canal (#304a)(see fig.5).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the structure of the in-ear headphone of Yu, as the in-ear headphone of Kelloniemi.  The motivation for doing so would have been to use a sufficient structure of an in-ear headphone to perform the functions of Kelloniemi. 

With respect to claim 14, Kelloniemi discloses the in-ear headphone of claim 11, wherein the first sound signal generated by the integrated circuit is a sequence of known frequencies (Par.[0062]), however does not disclose expressly wherein the sound is a logarithmic sweep.
Official Notice is taken that using a logarithmic sweep of frequencies in a sound test signal is a well-known practice in the art and it would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use a logarithmic sweep as the first sound reference signal of Kelloniemi.  The motivation for using a logarithmic sweep would have been to use a known method of testing an acoustic response at a plurality of frequencies. 

With respect to claim 18, Kelloniemi discloses the in-ear headphone of claim 11, wherein: a third sound signal is received at the second microphone (Par.[0081] second microphone #9 captures third audio signals such as signals from an external environment); or the third sound signal is received at a test microphone arrangement coupled to the in-ear headphone.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelloniemi et al (US 20100266136 A1) in view of Yu et al (US 20210345033 A1) and in further view of Rauschmayer (US 20190191236 A1).

With respect to claim 15, Kelloniemi discloses the method of claim 1, wherein generating the user ear drum response further comprises: determining a length of the ear canal of the user (Par.[0067]); however does not disclose expressly wherein the length is determined from a first minimum of the frequency response; and estimating a damping coefficient of the user's ear canal.
Rauschmayer discloses a method of compensating earbud audio signals for the acoustic dimensions of a user’s ear, including determining a length of the user’s ear canal from a first minimum of a frequency response (Par.[0031]) and estimating a damping coefficient of the user’s ear canal (Par.[0051] the determined length of the ear canal may be used to model an attenuation constant “damping coefficient” of the ear canal).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to model an acoustic attenuation of the ear canal as performed by Raushmayer, in the invention of Kelloniemi and Yu.  The motivation for doing so would have been to compensate for the natural acoustic dampening provided by lengths of different user’s ears. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelloniemi et al (US 20100266136 A1) in view of Yu et al (US 20210345033 A1) and in further view of McGregor et al (US 20170289328 A1).

With respect to claim 16, Kelloniemi discloses the in-ear headphone of claim 11, however does not disclose expressly further comprising applying a microphone equalizer to the first microphone, wherein the first microphone is coupled to a nozzle, and the microphone equalizer is based on a comparison between: a frequency response received by the first microphone attached to the nozzle; and a frequency response received directly by the first microphone without the attached nozzle.
McGregor discloses applying a microphone equalizer, wherein a first microphone is coupled to a nozzle, and the microphone equalizer is based on a comparison between: a frequency response received by the first microphone attached to the nozzle; and a frequency response received directly by the first microphone without the attached nozzle (Par.[0052-0057] microphone #560 detects a test audio tone from speaker #530 to determine a type of ear tip model, dependent upon the type of ear tip model “open”, “closed”, or “partially closed” the equalizer settings are adjusted accordingly, Par.[0022-0027]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use an equalizer in the headphone of Kelloniemi and Yu that is dependent upon the type of nozzle of the headphone as performed by the equalizer of McGregor.  The motivation for doing so would have been to compensate for the type of, or presence of nozzle that acoustically affects the frequency response of the headphone.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelloniemi et al (US 20100266136 A1) in view of Yu et al (US 20210345033 A1) and in further view of Petersen et al (US 20150049892 A1).

With respect to claim 19, Kelloniemi discloses a system comprising: 
a housing comprising a body portion (fig.4 #3) and a nozzle portion (fig.4 tip of housing #3); a driver (fig.4 #5) within the housing; a first microphone (fig.4 #7) within the housing; a second microphone (fig.4 #9) opposite the first microphone within the housing; and an integrated circuit (fig.4 #19) coupled to the first microphone, second microphone and driver (Par.[0034]), the integrated circuit operable to perform steps comprising: 
generating a first sound signal and playing the first sound signal at a driver when the in-ear headphone is placed within a user's ear canal (fig.3 #61; Par.[0062] loudspeaker #5 provides a first acoustic signal #15 as an output to a user’s ear canal); 
receiving a reflected sound signal at the first microphone (fig.3 #63; Par.[0064] microphone #7 receives the first acoustic as a reflected signal #17 from the ear canal); 
generating a frequency response based on the reflected sound signal (fig.3 #67; Par.[0066] controller #19 uses the reflected sound signal to determine a frequency response of the system that includes the ear and the apparatus); 
generating a user's ear drum response based on the frequency response (Par.[0066] the determined frequency response includes a response unique to the ear drum of the user);
generating a second sound signal (Par.[0056] controller #19 receives a signal #57 from an audio apparatus and generates a second sound signal #51); 
modifying the second sound signal based on the user's ear drum response; and playing the modified second sound signal at the driver (fig.3 #75; Par.[0073] filter #18 modifies the second signal #51 according to determined frequency response and plays the modified signal to the user via driver #5).
Kelloniemi does not disclose expressly wherein the nozzle portion comprises an aperture therein.
Yu discloses an in-ear headphone comprising a body portion (fig.3 #301,302,303), a nozzle portion (fig.2 #304), a driver (fig.5 #340), a first microphone (fig.5 #363) within the housing, and a second microphone (fig.3 #361)  within the housing, wherein the nozzle portion comprises an aperture therein (Par.[0032-0033] nozzle forms audio path #304 for output of sound via an aperture towards a user’s ear).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the structure of the in-ear headphone of Yu, as the in-ear headphone of Kelloniemi.  The motivation for doing so would have been to use a sufficient structure of an in-ear headphone to perform the functions of Kelloniemi. 
Kelloniemi and Yu do not disclose expressly a test microphone arrangement of third and a fourth microphone operable for recording a frequency response at an entrance of a user’s ear canal from an external sound source, wherein the test microphone arrangement is coupled to the in-ear headphone. 
Petersen discloses a test microphone arrangement of third and a fourth microphone (fig.7 #22) operable for recording a frequency response at an entrance of a user’s ear canal from an external sound source, wherein the test microphone arrangement is coupled to an in-ear audio device (fig.7 #6)(Par.[0154-0165] the microphone array #22 comprises at least third and fourth microphones that record a frequency response around a user’s head, wherein the microphone array is wirelessly coupled with an in-ear audio device #6).  The limitation “operable for recording a frequency response at an entrance of a user’s ear canal from an external sound source” does not provide sufficient structural detail of the third and fourth microphone to differentiate from the microphone arrangement of Petersen. 
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the microphone array of Petersen in the system of Kelloniemi and Yu.  The motivation for doing so would have been to provide an auxiliary microphone arrangement for capturing environmental sound signals in a directional manner. 

Allowable Subject Matter
Claims 4, 6-10, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed September 1, 2022 have been fully considered but they are not persuasive.
Regarding independent claims 1, 11 and 19, the applicant argues that Kelloniemi et al (US 20100266136) does not disclose that the controller generates a user ear drum response based on the frequency response generated from the reflected sound signal. 
The Examiner would like to note that the present claim provides no processing steps or details on how a user ear drum response is generated from the frequency response.  Due to the lack of description the Examiner has interpreted the “user ear drum response” as a portion of the reflected frequency response captured by the microphone.   The Applicant’s admit in the Remarks that Kelloniemi uses the received input signal to determine characteristics of the user’s ear, including a frequency response of the system that includes an ear drum response.  Therefor the Examiner maintains that Kelloniemi teaches the limitation, “generating… a user ear drum response based on the frequency response” as provided in claims 1, 11 and 19.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/           Primary Examiner, Art Unit 2654